DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	  
Specification
The disclosure is objected to because of the following informalities:
Claim 1 recites “a duty cycle adjustment circuit configured to receive a signal and select a coarse adjustment value to adjust a duty cycle of the signal and, after selection of the course adjustment value, to select a find adjustment value to adjust the duty cycle of the signal a second amount to provide a duty cycle adjusted signal, wherein the duty cycle adjustment circuit comprises a first plurality of serially-coupled adjustor cells each configured to contemporaneously apply a portion of the fine adjustment and a portion of the coarse adjustment to the signal in response to the fine adjustment value and the coarse adjustment value, respectively, wherein the duty cycle adjustment circuit further comprises a second plurality of serially-coupled adjustor cells each configured to selectively apply only a portion of the coarse adjustment to the signal in response to the coarse adjustment value”, which contains new matters. 
Claim 2 recites “the duty cycle adjustment circuit is configured to determine whether the coarse adjustment value satisfies a coarse oscillation condition prior to selection of the fine adjustment value”, which contains new matters. The original disclosure does not disclose how to detect the coarse adjustment value satisfies a coarse oscillation condition when contemporaneously apply coarse and fine adjustments (recited in claim 1). The original disclosure does not disclose how duty cycle detection circuit 224 is able to separate the coarse adjustment and fine adjustment from output of 222 and to detect coarse adjustment only in order to satisfy the coarse oscillation condition. According to the specification, the coarse/fine oscillation detections happen only during sequential adjustment.
Similarly, claim 3 recites “wherein the coarse oscillation condition is satisfied when coarse adjustments produce an overshoot condition followed by an undershoot condition a threshold number of times”, which contains new matters. ). The original disclosure does not disclose how duty cycle detection circuit 224 applies both the coarse adjustment and fine adjustment contemporaneously and separates the coarse adjustment and fine adjustment from output of 222 in order to satisfy when coarse adjustments produce an overshoot condition followed by an undershoot condition a threshold number of times. See also fig. 3 of the invention. According to the specification, the coarse/fine oscillation detections happen only during sequential adjustment.
Claim 9 recites “the duty cycle adjustor is configured to receive a clock signal and to adjust a duty cycle of the clock signal using the plurality of adjustor cells to provide a duty cycle adjusted clock signal, wherein each of a first subset of the plurality of adjustor cells is configured 
Claim 13 recites “recovery control logic configured to enable sequential selection of coarse and fine adjustment values to apply to the clock signal by the duty cycle adjustor”, which contains new matters. The original disclosure does not disclose contemporaneously apply coarse and fine adjustments (recited in claim 9) then to enable sequential of coarse and fine adjustments.” Also, the original disclosure does not disclose when/under what condition to switch from contemporaneously apply to sequentially apply. Further, the original disclosure does not disclose operatively select between sequential and contemporaneous. See also fig. 3 of the invention. According to the specification, the coarse/fine oscillation detections happen during sequential adjustment.
Similar to claims 2-3, claim 14 recites “the duty cycle adjuster is configured to change a selected coarse adjustment applied to the duty cycle of the clock signal until changes to the selected coarse adjustment applied to the duty cycle of the clock signal produce an overshoot condition followed by an undershoot condition a threshold number of times”, which contains new matters. The original disclosure does not disclose how duty cycle detection circuit 224 is able to separate the coarse adjustment and fine adjustment from output of 222 and to detect coarse adjustment only in order to satisfy the coarse oscillation condition when coarse adjustments produce an overshoot condition followed by an undershoot condition a threshold 
Similar to Claim 9, Claim 17 recites “receiving a clock signal at duty cycle adjustor; and contemporaneously: applying a coarse adjustment to the duty cycle of the clock signal based on a respective coarse adjustment value using an adjustor cell selected from a first subset of less than all of a plurality of adjustor cells of the duty cycle adjustor that are each configured to contemporaneously apply both the coarse adjustment and a fine adjustment to the duty cycle of the clock signal based on a respective fine adjustment value, wherein a second subset of the plurality of adjustor cells non-overlapping with the first subset are each only configured to apply the coarse adjustment; and applying the fine adjustment of the duty cycle of the clock signal based on the respective fine adjustment value using the adjustor cell of the plurality of adjustor cells of the duty cycle adjustor”, which contains new matters that are not described in the original disclosure. See rejection under the first paragraph of pre-AIA  35 U.S.C. 112.

Claim 18 recites “further comprising selecting the respective fine adjustment value to apply to the clock signal to perform the fine adjustment of the duty cycle of the clock signal after completion of selection of the respective coarse adjustment value to apply to the clock signal to perform the coarse adjustment of the duty cycle of the clock signal”, which contains new matters. See the discussion in claim 1.
Similar to claim 14 and/or claims 2-3, claim 20 recites “ceasing changes to the respective coarse adjustment value in response to detection of an overshoot condition followed by an undershoot condition a threshold number of times”, which contains new matters. The original disclosure does not disclose how duty cycle detection circuit 224 is able to separate the coarse .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “a duty cycle adjustment circuit configured to receive a signal and select a coarse adjustment value to adjust a duty cycle of the signal and, after selection of the course adjustment value, to select a find adjustment value to adjust the duty cycle of the signal a second amount to provide a duty cycle adjusted signal, wherein the duty cycle adjustment circuit 
 Applicant argues that “Figures 3 and 4 depict respective flow charts for selecting the coarse and fine adjustment values to be applied to a clock signal, and Figure 5 depicts an adjustment circuit 500 that is configured to apply the selected coarse and fine adjustment values selected with respect to Figures 3 and 4 to the clock signal. As shown in Figure 5, the top row of adjuster cells receive respective control signals from both the coarse control logic 528 and the fine control logic 530 at the same time, and apply an adjustment based on the values of both of those signals at the same time.” In addition, Figure 6B is a schematic diagram of an adjustor cell 650 that receives both COARSEP/N and FINEP/N signals, and paragraph [0055] of the published application describes "...in some embodiments, the adjuster cell 650 may simultaneously receive COARSEP, COARSEN, FINEP, and FINEN signals such that the drive strength is changed by an amount that is a combination of the first and second amounts." 
However, paragraph 030 describes that “Once it has been determined that duty cycle adjustment is enabled, at a step 315, the coarse control logic 226 of Figure 2 may be enabled by the recovery control logic 228, as described above. In response, at a step 320, the coarse control logic 226 may adjust the duty cycle of the INXCLK signal by providing one or more COARSE control signals to the duty cycle adjuster 220 of Figure 2.” In addition, paragraph 031 describes “In response, at a step 330, the fine control logic 230 may be enabled by the recovery control 
Accordingly, figs. 3 and 4 depict respective flow charts for selecting the coarse adjustment values and/or applying the coarse adjustment to a clock signal before selecting the fine adjustment value and/or applying the fine adjustment to the clock signal.
In addition, Applicant states in page 7 that “Figure 5 depicts an adjustment circuit 500 that is configured to apply the selected coarse and fine adjustment values selected with respect to Figures 3 and 4 to the clock signal”. Accordingly, figure 5 only discloses sequentially apply coarse adjustment and fine adjustment. In addition, none of the description for figures 2-5, which are at higher level in the system than the individual cell 650, mention simultaneously/contemporaneously apply the coarse and fine adjustment.
 Therefore, the original disclosure does not provide support for "a duty cycle adjustment circuit configured to receive a signal and select a coarse adjustment value to adjust a duty cycle of the signal and, after selection of the course adjustment value, to select a find adjustment value to adjust the duty cycle of the signal a second amount to provide a duty cycle adjusted signal, wherein the duty cycle adjustment circuit comprises a first plurality of serially-coupled adjustor 
Claims 2-8 are rejected based on the dependency from claim 1.
Claim 2 recites “the duty cycle adjustment circuit is configured to determine whether the coarse adjustment value satisfies a coarse oscillation condition prior to selection of the fine adjustment value”, which contains new matters. The original disclosure does not disclose how to detect the coarse adjustment value satisfies a coarse oscillation condition when contemporaneously apply coarse and fine adjustments (recited in claim 1). The original disclosure does not disclose how duty cycle detection circuit 224 is able to separate the coarse adjustment and fine adjustment from output of 222 and to detect coarse adjustment only in order to satisfy the coarse oscillation condition. According to the specification, the coarse/fine oscillation detections happen only during sequential adjustment.
Claim 3 is rejected based on claim 2.
Similarly, claim 3 recites “wherein the coarse oscillation condition is satisfied when coarse adjustments produce an overshoot condition followed by an undershoot condition a threshold number of times”, which contains new matters. ). The original disclosure does not disclose how duty cycle detection circuit 224 applies both the coarse adjustment and fine adjustment contemporaneously and separates the coarse adjustment and fine adjustment from output of 222 in order to satisfy when coarse adjustments produce an overshoot condition followed by an undershoot condition a threshold number of times. See also fig. 3 of the invention. According to the specification, the coarse/fine oscillation detections happen only during sequential adjustment.

In addition, Applicant states in page 7 that “Figure 5 depicts an adjustment circuit 500 that is configured to apply the selected coarse and fine adjustment values selected with respect to 
In addition, none of the description for figures 2-4/5, which are at higher level in the system than the individual cell 650, mention simultaneously/contemporaneously apply the coarse and fine adjustment.
Claims 10-16 are rejected based on the dependency from claim 9.
Claim 13 recites “recovery control logic configured to enable sequential selection of coarse and fine adjustment values to apply to the clock signal by the duty cycle adjustor”, which contains new matters. The original disclosure does not disclose contemporaneously apply coarse and fine adjustments (recited in claim 9) then to enable sequential of coarse and fine adjustments.” Also, the original disclosure does not disclose when/under what condition to switch from contemporaneously apply to sequentially apply. Further, the original disclosure does not disclose operatively select between sequential and contemporaneous. See also fig. 3 of the invention. According to the specification, the coarse/fine oscillation detections happen during sequential adjustment.
Similar to claims 2-3, claim 14 recites “the duty cycle adjuster is configured to change a selected coarse adjustment applied to the duty cycle of the clock signal until changes to the selected coarse adjustment applied to the duty cycle of the clock signal produce an overshoot condition followed by an undershoot condition a threshold number of times”, which contains new matters. The original disclosure does not disclose how duty cycle detection circuit 224 is able to separate the coarse adjustment and fine adjustment from output of 222 and to detect coarse adjustment only in order to satisfy the coarse oscillation condition when coarse adjustments produce an overshoot condition followed by an undershoot condition a threshold 

Similar to Claim 9, Claim 17 recites “receiving a clock signal at duty cycle adjustor; and contemporaneously: applying a coarse adjustment to the duty cycle of the clock signal based on a respective coarse adjustment value using an adjustor cell selected from a first subset of less than all of a plurality of adjustor cells of the duty cycle adjustor that are each configured to contemporaneously apply both the coarse adjustment and a fine adjustment to the duty cycle of the clock signal based on a respective fine adjustment value, wherein a second subset of the plurality of adjustor cells non-overlapping with the first subset are each only configured to apply the coarse adjustment; and applying the fine adjustment of the duty cycle of the clock signal based on the respective fine adjustment value using the adjustor cell of the plurality of adjustor cells of the duty cycle adjustor”, which contains new matters that are not described in the original disclosure. Paragraph 055 discloses an alternate embodiment for the adjuster cell 650, “the adjuster cell 650 may simultaneously receive COARSEP, COARSEN, FINEP, and FINEN signals such that the dive strength is changed by an amount that is a combination of the first and second amounts. Accordingly, responsive to the COARSEN, COARSEN, FINEP, FINEN signals, the duty cycle of the clock signal IN may be adjusted with both a coarse adjustment and a fine adjustment”. The original disclosure only discloses an individual cell 650 may simultaneously receive COARSEP, COARSEN, FINEP, and FINEN signals such that the dive strength is changed by an amount that is a combination of the first and second amounts. The original disclosure only disclose simultaneously receive COARSEN, COARSEN, FINEP, FINEN signals on the individual cell 650. The cited phrase is implemented in a system level. The 
In addition, Applicant states in page 7 that “Figure 5 depicts an adjustment circuit 500 that is configured to apply the selected coarse and fine adjustment values selected with respect to Figures 3 and 4 to the clock signal”. Accordingly, figure 5 only discloses sequentially apply coarse adjustment and fine adjustment. 
In addition, none of the description for figures 2-4/5, which are at higher level in the system than the individual cell 650, mention simultaneously/contemporaneously apply the coarse and fine adjustment.
Claims 18-20 are rejected based on the dependency from claim 17.
Claim 18 recites “further comprising selecting the respective fine adjustment value to apply to the clock signal to perform the fine adjustment of the duty cycle of the clock signal after completion of selection of the respective coarse adjustment value to apply to the clock signal to perform the coarse adjustment of the duty cycle of the clock signal”, which contains new matters. See the discussion in claim 1.
Similar to claim 14 and/or claims 2-3, claim 20 recites “ceasing changes to the respective coarse adjustment value in response to detection of an overshoot condition followed by an undershoot condition a threshold number of times”, which contains new matters. The original disclosure does not disclose how duty cycle detection circuit 224 is able to separate the coarse adjustment and fine adjustment from output of 222 and to detect coarse adjustment only in order to satisfy the coarse oscillation condition when coarse adjustments produce an overshoot 
Further clarification/explanation is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the first plurality of serially-coupled adjustor cells is coupled to the signal in parallel with the second of serially-coupled adjustor cells”, which renders the claim indefinite. It unclear whether “wherein the first plurality of serially-coupled adjustor cells is coupled to the signal in parallel with the second of serially-coupled adjustor cells” refers to “wherein the first plurality of serially-coupled adjustor cells is coupled to the signal and is (coupled) in parallel with the second of serially-coupled adjustor cells”, “wherein the first plurality of serially-coupled adjustor cells is coupled to the signal and the signal is (coupled) in parallel with the second of serially-coupled adjustor cells”, or something else.
Claims 2-8 are rejected based on the dependency from claim 1. 

Claim 9 recites “wherein the first subset of the plurality of adjustor cells is coupled to the clock signal in parallel with the second subset of the plurality of adjustor cells”, which renders 
Claims 10-16 are rejected based on the dependency from claim 9. 
Claim 17 recites “wherein the first subset of the plurality of adjustor cells is coupled to the clock signal in parallel with the second subset of the plurality of adjustor cells”, which renders the claim indefinite. It unclear whether “wherein the first subset of the plurality of adjustor cells is coupled to the clock signal in parallel with the second subset of the plurality of adjustor cells’ refers to “wherein the first subset of the plurality of adjustor cells is coupled to the clock signal and is (coupled) in parallel with the second subset of the plurality of adjustor cells”, “wherein the first subset of the plurality of adjustor cells is coupled to the clock signal and the clock signal is (coupled) in parallel with the second subset of the plurality of adjustor cells”, or something else.
Claims 18-20 are rejected based on the dependency from claim 17. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-12, 15, 17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blum (US 5,757,218) in view of Vandepas. (US 2013/0249611).
Regarding claim 9 (as best understood), Blum discloses a duty cycle adjustment circuit [e.g. fig. 1], comprising: an adjustment circuit [e.g. fig. 1], comprising a duty cycle adjuster [e.g. 102/114], wherein the duty cycle adjustor is configured to receive a clock signal [e.g. 122] and to adjust a duty cycle of the clock signal using the plurality of adjustor cells to provide a duty cycle adjusted clock signal [e.g. 124], wherein the adjustment circuit is further configured to contemporaneously apply both a respective fine adjustment [e.g. 310 fig. 3] to the duty cycle of the clock signal and a respective coarse adjustment [e.g. 308 fig. 3] to the duty cycle of the clock signal. Blum does not disclose a plurality of adjustor cells, wherein each of a first subset of the plurality of adjustor cells are each configured to apply only a respective coarse adjustment to the duty cycle of the clock signal and each of a second subset of the plurality of adjustment cells non-overlapping with the first subset, wherein the first subset of the plurality of adjustor cells is coupled to the clock signal in parallel with the second subset of the plurality of adjustor cells. However, Vandepas discloses a plurality of adjustor cells [see fig. 3]; wherein each of a first subset [e.g. the most left column having coarse adjust cells and/or other columns ] of the plurality of adjustor cells are each configured to apply only a respective coarse adjustment to the duty cycle of the clock signal and each of a second subset [e.g. 301 and 109] of the plurality of adjustment cells non-overlapping with the first subset is further configured to contemporaneously apply both a respective fine adjustment and the respective coarse adjustment, wherein the first subset of the plurality of adjustor cells is coupled to the clock signal in parallel with the second subset of the plurality of adjustor cells. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device 
Regarding claim 10 (as best understood), the combination discussed above discloses the duty cycle adjustment circuit of claim 9, further comprising a coarse adjustment control logic [e.g. 302/304 (after modification) fig. 3 of Blum] configured to control a coarse adjustment of the clock signal via any of the plurality of adjustor cells.

Regarding claim 11 (as best understood), the combination discussed above discloses the duty cycle adjustment circuit of claim 9, further comprising fine control logic [e.g. 302/306 (after modification) fig. 3 of Blum] configured to control a fine adjustment of the clock signal via the second subset of the plurality of adjustor cells.

Regarding claim 12 (as best understood), the combination discussed above discloses the duty cycle adjustment circuit of claim 9, further comprising a duty cycle detection circuit [e.g. 104 fig. 1 Blum] configured to detect a duty cycle error of the duty cycle adjusted clock signal, wherein a coarse adjustment and fine adjustment are based on the duty cycle error.
Regarding claim 15 (as best understood), the combination discussed above discloses the duty cycle adjustment circuit of claim 9, wherein the plurality of adjuster cells each comprises an inverter [see fig. 3 Vandepas].


However, Vandepas discloses a plurality of adjustor cells [see fig. 3]; wherein each of a first subset [e.g. the most left column having coarse adjust cells and/or other columns ] of the plurality of adjustor cells are each configured to apply only a respective coarse adjustment to the duty cycle of the clock signal and each of a second subset [e.g. 301 and 109] of the plurality of adjustment cells non-overlapping with the first subset is further configured to contemporaneously apply both a respective fine adjustment and the respective coarse adjustment, wherein the first subset of the plurality of adjustor cells is coupled to the clock signal in parallel with the second subset of the plurality of adjustor cells, such that the combination discloses receiving a clock signal [e.g. 122 fig. 1 Blum] at duty cycle adjustor [e.g. fig. 3 Vandepas]; and contemporaneously [see fig. 3 Vandepas/ fig. 3 Blum ]: applying a coarse adjustment [e.g. 308 fig. 3 Blum] to the duty cycle of the clock signal based on a respective coarse adjustment value using an adjustor cell selected from a first subset [e.g. 301, 109 fig. 3 of Vandepas] of less than 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Blum in accordance with the teaching of Vandepas regarding delay elements [see delay elements fig. 3] in order to provide a wider range of fine control code to compensate for temperature changes and/or other form of process variations without resulting in larger size [paragraphs 0004-0005]. See also the rejection of claim 1.
Regarding claim 19 (as best understood), the combination discussed above discloses the method of claim 17, wherein providing the fine adjustment of the duty cycle of the clock signal is contemporaneous with changes to the coarse adjustment [see at least fig. 3 of Vandepas].

Response to Arguments
The amendments filed on 12/14/2020 have been addressed in the above rejection sections discussed above.

Regarding Claims 1-8, 13, 14, 18 and 20 rejections under the first paragraph of pre-AIA  35 U.S.C. 112, Applicant argues that “Figures 3 and 4 depict respective flow charts for selecting the coarse and fine adjustment values to be applied to a clock signal, and Figure 5 depicts an adjustment circuit 500 that is configured to apply the selected coarse and fine adjustment values selected with respect to Figures 3 and 4 to the clock signal. As shown in Figure 5, the top row of adjuster cells receive respective control signals from both the coarse control logic 528 and the fine control logic 530 at the same time, and apply an adjustment based on the values of both of those signals at the same time.” In addition, Figure 6B is a schematic diagram of an adjustor cell 650 that receives both COARSEP/N and FINEP/N signals, and paragraph [0055] of the published application describes "...in some embodiments, the adjuster cell 650 may simultaneously receive COARSEP, COARSEN, FINEP, and FINEN signals such that the drive strength is changed by an amount that is a combination of the first and second amounts." 
However, paragraph 030 describes that “Once it has been determined that duty cycle adjustment is enabled, at a step 315, the coarse control logic 226 of Figure 2 may be enabled by the recovery control logic 228, as described above. In response, at a step 320, the coarse control logic 226 may adjust the duty cycle of the INXCLK signal by providing one or more COARSE control signals to the duty cycle adjuster 220 of Figure 2.” In addition, paragraph 031 describes “In response, at a step 330, the fine control logic 230 may be enabled by the recovery control logic 228, and the fine control logic 230 may establish a tine adjustment range”, and paragraph 032 describes “Once the fine control logic 230 has been enabled and/or a fine adjustment range established, the fine control logic 230 may adjust the duty cycle of the INXCLK signal by providing one or more FINE control signals to the duty cycle adjuster 220 of Figure 2. The fine 
Accordingly, figs. 3 and 4 depict respective flow charts for selecting the coarse adjustment values and/or applying the coarse adjustment to a clock signal before selecting the fine adjustment value and/or applying the fine adjustment to the clock signal.
In addition, Applicant states in page 7 that “Figure 5 depicts an adjustment circuit 500 that is configured to apply the selected coarse and fine adjustment values selected with respect to Figures 3 and 4 to the clock signal”. Accordingly, figure 5 only discloses sequentially apply coarse adjustment and fine adjustment. In addition, none of the description for figures 2-4/5, which are at higher level in the system than the individual cell 650, mention simultaneously/contemporaneously apply the coarse and fine adjustment.

 Therefore, the original disclosure does not provide support for "a duty cycle adjustment circuit configured to receive a signal and select a coarse adjustment value to adjust a duty cycle of the signal and, after selection of the course adjustment value, to select a find adjustment value to adjust the duty cycle of the signal a second amount to provide a duty cycle adjusted signal, wherein the duty cycle adjustment circuit comprises a first plurality of serially-coupled adjustor cells each configured to contemporaneously apply a portion of the fine adjustment and a portion of the coarse adjustment to the signal in response to the fine adjustment value and the coarse adjustment value, respectively”, as recited in independent claim 1.

Applicant’s arguments with respect to claim(s) 8-20 have been considered but are moot because the new ground of rejection rely on reference, Vandepas/Blum, that is/are not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PATRICK C CHEN/Primary Examiner, Art Unit 2842